IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                                   :        NO. 471
                                                         :
      AMENDMENT OF RULE 704                              :        JUDICIAL ADMINISTRATION DOCKET
      OF THE RULES OF JUDICIAL                           :
      ADMINISTRATION                                     :
                                                         :


                                                    ORDER

PER CURIAM

         AND NOW, this 5th day of December, 2016, it is ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rule 704 of the Rules of Judicial
Administration is amended in the attached form.

         To the extent that notice of proposed rulemaking would otherwise be required by
Pa. R.J.A. No. 103, the immediate promulgation of the amendments is found to be in
the interests of justice and efficient administration.

         This Order shall be processed in accordance with Pa. R.J.A. No. 103(b), and the
amendments herein shall be effective immediately.

Additions are bolded and are underlined. Deletions are bolded and are bracketed.